Citation Nr: 1307217	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  He was afforded a VA examination in August 2009.  He also submitted January 2009 and January 2010 private opinions from a therapist.

In the January 2010 opinion, the therapist stated that the Veteran continues to have anger problems, strains in his marriage, and a hard time communicating concerns with his father.  Additionally, she noted that the Veteran left his job because it was too stressful and irritating and is experiencing poor sleep.  She stated that the Veteran does not want to socialize and since being out of work, has had more thoughts of the military.  She opined that the Veteran is totally and permanently disabled and unemployable.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the VA examination did not take into account the findings of the private therapist from January 2010, which may indicate a worsening of the Veteran's condition.  Accordingly, a new examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), in which the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  

In the present case, recent evidence, including the January 2010 opinion, as well as statements from the Veteran suggests that the Veteran may be unemployed due to his PTSD.  As the TDIU issue is to be considered part of the claim for an increased rating, the Board believes the proper action is to remand the issue to the RO.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain and associate with the claims file any pertinent outstanding VA and private medical records relevant to the claim on appeal.

2.  The RO should then arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of the Veteran's service-connected PTSD.  The claims file should be made available to the examiner for review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also discuss the impact of the PTSD on the Veteran's ability to obtain and retain gainful employment. 

3.  After completion of the above and any further development deemed necessary by the RO, the RO should then readjudicate the claim, to include the TDIU claim.  If either issue is denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



